Citation Nr: 1222849	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  02-20 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for recurrent lumbar strain with degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision issued by the Department of Veterans Affairs (VA) RO in Cleveland, Ohio, which denied the Veteran's claim of entitlement to an increased evaluation for his recurrent lumbar strain disability, as well as a claim of entitlement to secondary service connection for degenerative disc disease of the lumbar spine.  

In September 2004, the Board granted service connection for degenerative disc disease of the lumbar spine, and remanded the issue of entitlement to an increased rating for further development.  By a rating action in March 2005, the RO re-characterized the Veteran's back disorder as recurrent lumbar strain with degenerative disc disease of the lumbar spine and a 40 percent disability was assigned, effective December 29, 2000.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for an increase remains before the Board.  AB v. Brown, 6 Vet. App. 35(1993).  

In January 2011, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in January 2012.  


FINDINGS OF FACT

1.  The Veteran's low back disorder has been manifested by subjective complaints of severe pain with recurring attacks and intermittent relief; functional losses have been tantamount to severe limitation of motion of the lumbar spine.  

2.  The evidence of record shows no objective findings for pronounced intervertebral disc syndrome, nor does it show ankylosis, or incapacitating episodes having a total duration of at least six weeks during any 12 month period.  Bedrest has not been prescribed.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for recurrent lumbar strain with degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2004)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in February 2001 from the RO to the Veteran which was issued prior to the RO decisions in August 2001 and March 2005.  Additional letters were issued in September 2004 and January 2011.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations afforded the Veteran are, when considered collectively, adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  They were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  Taken together, they provide the information necessary to apply the relevant rating criteria.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

By a rating action in May 1972, the RO granted service connection for recurrent lumbar strain; a 10 percent disability rating was assigned, effective March 7, 1972. Subsequently, in March 1978, the RO increased the evaluation for the Veteran's low back disorder from 10 percent to 20 percent, effective November 21, 1977.  

The Veteran's claim for an increased rating for the low back disorder was received in December 2000.  Submitted in support of the Veteran's claim were VA progress notes dated from December 2000 to February 2001 reflecting ongoing treatment for low back pain.  During a clinical visit in December 2000, the Veteran reported a history of low backache and possibly bilateral sciatica.  No sensory deficit, no weakness, or bladder or bowel incontinence was noted.  The impression was long-standing low backache probably due to lumbar spine degenerative disc disease, with recent sciatica.  An MRI of the lumbar spine, performed in December 2000, revealed severe degenerative discogenic change at L4-L5.  The diagnosis was mild degenerative disc disease of the lower lumbar spine, but no evidence of compressive herniation.  During a physical therapy consultation in December 2000, the Veteran indicated that he was unable to tolerate any positions for exercising; therefore, it was determined that physical therapy was not appropriate until the Veteran can tolerate positions for exercising.  The examiner stated that the Veteran had become sedentary in lifestyle and appeared unmotivated to change his condition.  

The Veteran was afforded a VA examination in May 2001.  At that time, it was noted that he continues to suffer from back pain that is present when he is up and moving and is relieved by lying down.  He described that pain as sharp or a burning in his legs.  His baseline pain was described as a 4-5 out of 10 that increases to 15 out of 10 with spasms.  The Veteran described weakness as having no muscle strength anywhere.  He did not describe any focal weakness.  He stated that his feet stay asleep to the ankles.  He complained of frequent urination and diarrhea but did not describe any bowel or bladder dysfunction that would be related to a spinal cord condition.  The Veteran noted that his back and right leg get super stiff; he stays fatigued at all times with no endurance.  The Veteran indicated that he formerly wore a back brace, but found it was weakening the rest of his back.  The Veteran also indicated that he was unable to work; he stated that the back condition was controlling his life and found the pain depressing.  

On examination, it was noted that the Veteran had a deconditioned physique and sits with a slumped posture.  He made absolutely no effort to cooperate with the examination and could not apparently flex his hips to lift his legs off the examination table, despite being able to stand from sitting without difficulty.  He groaned and gasps with each requested movement.  During the sensory examination, the Veteran reported decreased pinprick but will not even lean over to show where the apparent deficit is located.  The spine was not painful on motion any point.  During a flare-up or following repetitive use, the Veteran will be additionally limited by pain.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was the postural abnormality of poor posture with slumping but no fixed deformity.  The musculature of the back was normal to visual inspection and to palpation.  

On neurological testing, the Veteran had give-way weakness as described above but nevertheless had no focal weakness.  His actual tested strength was 5/5 throughout.  Both tone and rapid alternating movements were within normal limits, although he made poor effort with each.  Deep tendon reflexes were 2/4 throughout and were bilaterally symmetrical.  Toes were downgoing bilaterally.  There were no upper motor neuron signs whatsoever.  There was decreased light touch in the feet and decreased pinprick in both feet to the ankles and in the left L5 dermatomal distribution.  The Veteran stated that he felt no vibration at all in the left leg.  Cerebellar testing revealed normal finger-to-toe tests bilaterally despite poor effort.  He stood in a stooped posture with forward flexion but then later straightens and stands normally when not formally observed.  The Veteran made absolutely no effort to bend over and flex.  He lurched to only 40 degrees and then halted.  He actively resisted attempts to test passive range of motion, thus again demonstrating excellent strength.  He did not perform extension at all.  He instead bent from the knees and leaned backwards with his back held rigidly.  This does not represent true range of motion and the Veteran did not allow him to obtain a true picture of his condition.  Both right and left lateral bending was 30 degrees.  The pertinent diagnosis was degenerative disc disease of the lumbar spine.  The examiner stated that it is more likely than not that the Veteran's current severe degenerative disc disease is secondary to the intercurrent back injury.  

Received in August 2001 were VA progress notes dated from December 2000 to August 2001 which show that the Veteran received ongoing clinical evaluation and treatment for his chronic back pain and disc disease.  Treatment included physical therapy.  

At his personal hearing in December 2001, the Veteran indicated that he has not been employed for the past 15 years.  He stated that he could not get a job because he would miss too many days as a result of his back condition.  The Veteran indicated that he tried going into business for himself in 1998, but he could not handle doing the work as a painter.  The Veteran related that he used to wear a back brace but it caused more problems, so he stopped wearing it.  The Veteran indicated that he has spasms in his back.  The Veteran reported taking pain medication; he stated that he takes double doses at night so that he might be able to sleep.  

Also received in August 2001 were VA progress notes dated from June 2002 to December 2002 which show that the Veteran received ongoing clinical evaluation and treatment for his chronic back pain and disc disease.  Treatment included physical therapy.  

Of record are VA progress notes dated from January 2002 to March 2005 reflecting ongoing treatment for chronic low back pain.  An MRI of the lumbar spine, dated in August 2002, revealed mild to moderate diffuse disc bulge at L4-L5, and mild to moderate diffuse disc bulge at L5-S1 with superimposed right small broad based foraminal protrusion assorted with right L5 mild neural foraminal narrowing.  

OF record is a medical opinion from a VA physician dated in December 2002 indicating that, given the mechanics of injury and continued symptomatology since service, it was as likely as not the degenerative disc disease is related to the strain injury that the Veteran sustained in 1970.  This opinion was supported by a medical opinion from a VA doctor dated in April 2003.  

The Veteran was afforded a VA examination in May 2005.  At that time, he complained of constant low back pain that he described as a nagging ache that he rated as a 5 out of 10 in severity.  The Veteran indicated that the pain radiates to the right lateral thigh, calf, and foot and to the left lateral foot.  He stated that his low back is stiff for bending, but he can twist side to side if he watches himself and does not make quick turns.  The Veteran also stated that his back fatigues with a lack of endurance after bending.   The Veteran related that without Baclofen, he could not survive at all because his spasms are so severe.  The Veteran reported flare-ups of increased pain that rates as 10 out of 10; the flares occur daily and last for 10 to 15 minutes if he is able to soak in a tub of hot water and last all day if he does not.  Flare-ups are precipitated by bending over, sitting all day or by standing for 10 to 15 minutes.  The Veteran stated that the flare-ups are alleviated by getting in a tub of hot water and by doing one single stretching exercise.  During a flare-up or after repetitive use, the Veteran will not be additionally limited by pain, weakened movement, excess fatigability, or incoordination.  The examiner noted that it is not possible to state how many additional degrees of range of motion will be lost during a flare-up because the Veteran was not examined during one.  The Veteran denied any associated features or symptoms such as weight loss, fevers, malaise, dizziness, visual disturbances, bladder complaints, bowel complaints, or erectile dysfunction.  His right leg is weaker than his left.  He denied any numbness or tingling but does complain of a burning sensation on the lateral surface of one of his feet.  It was noted that the Veteran had a rolling walker with a seat that he used a lot when he had to walk a great distance, but he did not use it much in his house.  He has been issued crutches for his back condition, but he no longer uses them.  The Veteran indicated that the back condition affects his life and usual occupation in that his back condition has changed his life.  He states that his back condition is now to the point that he stands everywhere he goes.  The examiner noted that the Veteran had already sat with no signs of distress for over 30 minutes.  

On examination, it was observed that the Veteran was well-developed and in no apparent distress.  Despite his claims of being unable to sit for any length of time, he sat with no apparent distress throughout this history and physical examination with no signs of discomfort at any time.  The spine, limbs, posture and gait, position of the head, curvatures of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were within normal limits.  There was no objective evidence for pain.  The Veteran refused range-of-motion testing; he refused to bend at all.  The examiner noted that, when he entered and left the examination room and walked down the hall, The Veteran bent at an angle of 30 degrees in order to reach his walker with no apparent discomfort.  He made very poor effort with the rest of range-of-motion testing, and it was noted that his performance did not at all reflect his true picture.  He extended his back to 25 degrees out of 40 degrees, but his was not a true picture.  He bent laterally to the left by 35 degrees out of 40 degrees and to the right by 30 degrees out of 40 degrees, but this did not reflect his true abilities.  He rotationally twisted to the left by 40 degrees out of 40 degrees and to the right by 25 degrees out of 40 degrees, but this did not reflect his true abilities.  The examiner noted that range of motion was not affected by factors other than spinal injury or disease.  During a flare-up or following repetitive use, the Veteran would not be additionally limited by pain, weakened movement, excess fatigability, or icoordination.  There was no postural abnormality, fixed deformity (ankylosis), or abnormality of the musculature of the back.  

On neurological testing, the Veteran had strength in the hip flexors of 4-/4-, in the quadriceps of 4/4, and in the hamstrings of 4/4.  All other muscles tested were 5/5 throughout.  Both tone and rapid alternating movements were within normal limits.  Pronator drift was negative.  There was no fasciculation or tremor, but there was generalized atrophy consistent with disuse throughout.  Deep tendon reflexes were 2/4 throughout and were bilaterally symmetrical.  Toes were downgoing bilaterally.  Sensory testing revealed a normal light touch and double simultaneous extrinction.  Pinprick, which is a subjective test, was decreased in the bilateral L3, L4, L5, S2, and S3 dermatomes skipping the S1 dermatome.  The examiner described the Veteran's gait as interesting; she noted that, when he was being observed, he was stiff and slid his feet across the floor and he limped from the right hip.  However, when walking spontaneously while distracted, his gait normalized.  He could rise to his toes and heels without difficulty, but he complained of spasms in his calf muscles when doing so; no such spasm was palpated.  Romberg test was normal.  The examiner noted that the Veteran has had no incapacitating episodes during the past 12-month period with acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

The pertinent diagnosis was degenerative disc disease of the lumbar spine.  The examiner stated that the Veteran's complaints and descriptions of his condition and how it affects him are melodramatic and are not borne out by observation during the examination.  She noted that his complaints are out of proportion to all objective clinical and diagnostic study findings.  Range of motion of the lumbar spine was attempted, but the Veteran was noncompliant with full testing and gave poor effort with the portion performed.  It did not represent a true picture of his abilities but was considered consistent with his overstated and exaggerated claims concerning his disability.  There was no objective evidence for any limitation of function.  She noted that pain did not significantly limit functional ability at any time despite the Veteran's complaints.  During a flare-up or following repetitive use, the Veteran would not be additionally limited by pain, weakened movement, excess fatigability, or incoordination.  There was no ankylosis of the lumbar spine.  There was no listing of the whole spine to the opposite side.  There was no marked limitation of forward bending tested because the Veteran refused to comply with the test.  There was no apparent loss of lateral motion with osteoarthritic changes because even with the Veteran's poor effort with range-of-motion testing, his lateral motion was essentially normal.  There was no neurologic disease, but there was exaggeration of complaints and poor examination compliance that were not the result of disease or injury of the spine, and that affected the Veteran's range-of-motion testing of the thoracolumbar spine.  The examiner noted that there was incomplete paralysis throughout the legs that was secondary to deconditioning and not to any type of nerve or nerve root damage, and this is a behavioral choice on the part of the Veteran and not representative of pathology.  There were no incapacitating episodes of disc syndrome, and the Veteran has not required bed rest prescribed by a physician and treatment by a physician.  

VA progress notes dated from May 2005 through May 2009 reflect ongoing clinical evaluation and treatment for several disabilities, including chronic low back pain.  An MRI of the lumbar spine, dated in May 2006, revealed mild degenerative disc changes of L4-L5 and L5-S1 with no definite neural compression seen.  The records reflect that the Veteran was referred to a pain clinic.  When seen in October 2007, he noted that his back spasms and leg pain were aggravated by sitting for long periods of time; the diagnosis was chronic lower back pain.  He completed treatment at the pain clinic in August 2008; he attended group therapy to manage the back pain.  The Veteran was seen in February 2009 for complaints of chronic low back pain, with degenerative joint and disc disease on MRI and leg pain suggestive of nerve irritation; however, it was noted that he remained stable.  

The Veteran was afforded a VA peripheral nerves examination in January 2010, at which time he complained of paresthesia, dysesthesia, and numbness in the feet and lower legs.  It was noted that the Veteran's condition did not interfere with his occupational functioning in that he did not work.  However, it interfered with his daily activities in that he had some difficulty with his activities of daily living.  The lumbosacral nerve roots were involved.  The Veteran complained of some urinary incontinence for which he wore pads.  On examination, the Veteran had a strength of 5/5 throughout.  Both tone and rapid alternating movements were within normal limits.  Pronator drift was negative.  There was no atrophy, fasciculation, or tremor.  Deep tendon reflexes were 2/4 throughout and were bilaterally symmetrical.  Toes were downgoing bilaterally.  Sensory testing revealed a normal light touch, pinprick, vibration, and double simultaneous extinction.  The Veteran's gait was unremarkable.  He arrived at the examination using a walker to assist in ambulation and stated that this was due to his lower back and leg problems.  However, he was able to rise to his toes and heels without difficulty.  Romberg test was normal; tandem gait was unremarkable.  The examiner noted that there was no disability from any specific major nerve and no specific impairment of motor or sensory function or fine motor control.  There was no paralysis, neuritis, neuralgia, muscle wasting, or atrophy.  The examiner stated that there was no evidence for peripheral neuropathy of any of the extremities at this time, but there was evidence for lumbosacral and cervical radiculopathy by EMG testing.  The Veteran was "self disabled" as noted in his primary care physician note.  

Received in February 2010 were VA progress notes dated from February 2008 to February 2010.  These records reflect that the Veteran participated in the pain management program.  

Received in January 2011 were VA progress notes dated from May 2010 to January 2011.  These records do not reflect any clinical findings pertaining to the degenerative disc disease of the lumbar spine.  

The Veteran was afforded a VA examination in February 2011.  At that time, he complained of intermittent pain in the low back that he described as a burning pain that rated as 10 out of 10 when present.  The Veteran stated that his pain was so severe that he has to lie in bed and defecate on himself and lie in the bed unable to move for 3-4 days per week.  The Veteran also stated that the pain radiates to his legs.  The Veteran has all the pain in the low back in the form of flare-ups that occur 3-4 days out of every week and last the entire time.  The Veteran stated that the back pain was alleviated by sitting in a hot tub of water at least 2 times or more.  During a flare-up or following repretitive use, the Veteran would not be additionally limited by pain, weakened movement, excess fatigability, incoordination, or functional loss.  The examiner stated that the Veteran was clearly exaggerating his symptoms.  The Veteran denied any associated symptoms such as weakness, decreased motion, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction for age.  He complained of spasms.  He also complained of numbness and paresthesia in the feet and hands due to diabetic neuropathy but not due to his back condition.  He stated that he defecates on himself at times, but this also appears exaggerated because there is nothing in the electronic medical records to support this.  The examiner noted that the Veteran had a walker that he uses when inside the house and a scooter that he uses when he leaves the house.  The Veteran denied any history of surgery or hospitalization for his lumbosacral spine.  

On examination, it was observed that the Veteran was well-nourished, well-developed and in no apparent distress sitting in a scooter reclined.  The spine, limbs, posture and gait, position of the head, curvature of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were within normal limits in the cervical spine area.  Range of motion was not testable because the Veteran would not stand up.  Range of motion was not affected by factors other than spinal injury or disease, such as the Veteran's body habitus, but was affected by the Veteran's refusal to be tested.  During a flare-up or following repetitive use, the Veteran would not be additionally limited by pain, weakened movement, excess fatigability, incoordination, or functional loss.  It was not possible to state if there was objective evidence of painful motion, spasm, weakness, or tenderness because the Veteran did not allow examination.  It was not possible to state if there was postural abnormality, fixed deformity, or abnormality of the musculature of the back because the Veteran did not allow examination.  On neurological testing, the Veteran had give way weakness.  Both tone and rapid alternating movements were within normal limits.  There was no atrophy, fascination, or tremor.  Deep tendon reflexes were 2/4 in the arms, and the Veteran held the legs rigid, so deep tendon reflexes were not testable in the legs.  The Veteran did not cooperate with sensory testing.  There was no dysmetria observed when the Veteran reached for objects.  Range-of-motion testing was not done as the Veteran refused to stand up.  The Veteran has not had incapacitating episodes during the past 12-month period with acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  An MRI of the lumbar spine revealed moderate to severe narrowing of the right L5 foramen.  

The examiner stated that the Veteran had lumbosacral degenerative disc disease.  He was not cooperative with physical examination, and his history was exaggerated and apparently for purposes of disability compensation, and likely as a cry for help due to his depression and suicidal threats.  The examiner observed that there did not appear to have been any change in the Veteran's low back condition, and it appeared to have been clinically stable.  All orthopedic and neurological symptoms related to the service-connected disability, including the extent and severity of the symptoms, were reported as possible, but the Veteran was clearly exaggerating his symptoms.  Pain and other functional losses did not give any additional loss of motion beyond that clinically demonstrated because first, there was none clinically demonstrated since the Veteran did not cooperate with physician examination; and, second, because there is nothing in the evidence of record to indicate that the Veteran had any decreased range of motion due to his back condition in the first place.  There was also nothing in the evidence of record to indicate that the Veteran had any incapacitating episodes defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  

III.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589(1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55(1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202(1995).  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7(1996).  

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53(1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519(1996), citing Gilbert at 54.  

As a preliminary matter, the Board notes that during the course of this appeal the regulations for rating disabilities of the spine were twice revised--effective September 23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The revised amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 2000).  

The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7(1996); DeLuca v. Brown, 8 Vet. App. 202, 206(1995).  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2011).  "[F]unctional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592(1993).  A VA General Counsel opinion has also held that Diagnostic Code 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).  

Prior to September 2003, the Rating Schedule provided ratings for limitation of motion of the lumbar spine when limitation was slight (10 percent), moderate (20 percent), or severe (40 percent).  38 C.F.R. § 4.71a, Code 5292 (effective before September 26, 2003).  Lumbosacral strain ratings were provided when there was evidence of characteristic pain on motion (10 percent), muscle spasm on extreme forward bending with loss of lateral spine motion, unilateral, in a standing position (20 percent), or listing of the whole spine to the opposite side with a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion (40 percent).  See 38 C.F.R. § 4.71, Code 5295 (effective before September 26, 2003).  

Prior to September 2002, ratings were provided for intervertebral disc syndrome when the disorder is shown to be mild (10 percent), moderate with recurring attacks (20 percent), severe with recurring attacks, intermittent relief (40 percent), or pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc with little intermittent relief (60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective before September 23, 2002).  

Effective September 23, 2002, Diagnostic Code 5293 was revised to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Ratings were provided for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months (10 percent), with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months (20 percent), with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months (40 percent), or with incapacitating episodes having a total duration of at least six weeks during the past 12 months (60 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 23, 2002).  

It was noted that for purposes of evaluations, an incapacitating episode was a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician."  Chronic orthopedic and neurologic manifestations" meant orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that were present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  It was further noted that when evaluating on the basis of chronic manifestations, orthopedic disabilities were to be evaluated using criteria for the most appropriate orthopedic diagnostic code or codes and neurologic disabilities were to be evaluated separately using criteria for the most appropriate neurologic diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2).  If intervertebral disc syndrome was present in more than one spinal segment, provided that the effects in each spinal segment were clearly distinct, each segment of the spine was to be evaluated on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).  

The Rating Schedule provides ratings for disability of the sciatic nerve (or neuritis or neuralgia) when there is evidence of mild incomplete paralysis (10 percent), moderate incomplete paralysis (20 percent), moderately severe incomplete paralysis (40 percent), severe incomplete paralysis with marked muscular atrophy (60 percent), or complete paralysis when the foot dangles and drops, has no active movement possible of muscles below the knee, and with flexion of knee weakened or (very rarely) lost (80 percent).  See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2005). It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement.  

Effective September 26, 2003, the regulations for rating disabilities of the spine were revised with reclassification of the diagnostic codes.  These reclassified diagnostic codes include 5237 (Lumbosacral or cervical strain), 5242 (Degenerative arthritis of the spine), and 5243 (Intervertebral disc syndrome).  Reference is made to Diagnostic Code 5003 for degenerative arthritis of the spine and to the formula for rating intervertebral disc syndrome based on incapacitating episodes with instructions to apply the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, The Spine (effective from September 23, 2003).  

The September 2003 regulation amendments provide a general rating formula for diseases and injuries of the spine (for diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:  For unfavorable ankylosis of the entire spine (100 percent); for unfavorable ankylosis of the entire thoracolumbar spine (50 percent); for unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent); for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent). 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (effective from September 23, 2003).  

It is noted that diseases and injuries of the spine should be evaluated upon any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1). For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion as noted.  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (3).  

Range of motion measurements are to be rounded off to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4). For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Disability of the thoracolumbar and cervical spine segments are to be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).  

The September 2003 regulation amendments also provide a Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes as follows:  with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months (60 percent); with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent); and with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months (10 percent).  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective from September 26, 2003).  

After having reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for an evaluation in excess of 40 percent.  

As noted above, in order to warrant a higher evaluation for the low back disability under the earlier criteria, the evidence must demonstrate pronounced intervertebral disc syndrome or unfavorable ankylosis.  Upon careful review of the clinical findings, the Board finds that the evidence does not show that the Veteran suffers from pronounced intervertebral disc syndrome indicated by persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, little intermittent relief.  Significantly, following the May 2005 VA examination, the examiner stated that there was no neurologic disease, but there was exaggeration of complaints and poor examination compliance that were not the result of disease or injury of the spine, and that affected the Veteran's range of motion testing of the thoracolumbar spine.  

In addition, following a VA peripheral nerves examination in January 2010, the examiner stated that there was no disability from any specific major nerve and no specific impairment of motor or sensory function or fine motor control.  There was no paralysis, neuritis, neuralgia, muscle wasting, or atrophy.  The examiner stated that there was no evidence for peripheral neuropathy of any of the extremities, but there was evidence for lumbosacral and cervical radiculopathy by EMG testing.  The Veteran was self disabled as noted in his primary care physician note.  

More recently, following a VA examination in February 2011, the examiner observed that that there did not appear to have been any change in the Veteran's low back condition, and it appeared to have been clinically stable.  All orthopedic and neurological symptoms related to the service-connected disability, including the extent and severity of the symptoms, were reported as possible, but the Veteran was clearly exaggerating his symptoms.  Pain and other functional losses did not give any additional loss of motion beyond that clinically demonstrated since first, there was none clinically demonstrated because the Veteran did not cooperate with physician examination; and, second, because there is nothing in the evidence of record to indicate that the Veteran had any decreased range of motion due to his back condition in the first place.  There is also nothing in the evidence of record to indicate that the Veteran had any incapacitating episodes per week defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  

The Board acknowledges that the Veteran had continuously reported flare-ups several times a month.  In fact, during the VA examination in February 2011, the Veteran stated that his pain was so severe that he had to lie in bed and defecate on himself and lie in the bed unable to move for 3-4 days per week.  The Veteran also stated that the pain radiated to his legs.  The Veteran reported pain in the low back in the form of flare-ups that occurred 3-4 days out of every week and lasted the entire time of those days.  However, the record does not reflect that he has ever been prescribed bed rest by a physician.  In fact, the VA examiner noted that there was nothing in the evidence of record to indicate that the Veteran had any incapacitating episodes per week defined as a period of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  In short, the record does not show that the Veteran experienced incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.  

In light of these clinical findings, the Board finds that the preponderance of the evidence is against the claim for a higher evaluation under Diagnostic Code 5293 (2002).  The Veteran's symptoms have not risen to the level contemplated by these criteria, especially in light of the absence of neurologic findings compatible with the disease and the examiners' assessments of the objective clinical findings versus the Veteran's subjective complaints.  Given the manner in which the Veteran functioned when not being directly examined, and because objective findings were not consistent with his exaggerated complaints, the Veteran's reports of flares and extensive pain are not credible.  At the least, he was experiencing significant relief and he did not have sciatic-type pain or other neurologic pain such that his problems could be considered "pronounced."  A rating greater than 40 percent under these criteria may not be assigned.  

In addition, the Veteran does not warrant a higher evaluation under the new general rating criteria.  Under the general rating, a 50 percent evaluation is warranted upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.  There is no evidence demonstrating unfavorable ankylosis in the examination reports.  Significantly, following the May 2005 VA examination, the examiner stated that there was no objective evidence for any limitation of function.  She noted that pain did not significantly limit functional ability at any time despite the Veteran's complaints.  During a flare-up or following repetitive use, the Veteran would not be additionally limited by pain, weakened movement, excess fatigability, or incoordination.  There was no ankylosis of the lumbar spine.  The examiner noted that the Veteran refused range-of-motion testing; he refused to bend at all.  The examiner noted that, when the Veteran entered and left the examination room and walked down the hall, the Veteran bent at an angle of 30 degrees in order to reach his walker with no apparent discomfort.  He extended his back to 25 degrees out of 40 degrees, but his was not a true picture.  He bent laterally to the left by 35 degrees out of 40 degrees and to the right by 30 degrees out of 40 degrees, but this did not reflect his true abilities.  He rotationally twisted to the left by 40 degrees out of 40 degrees and to the right by 25 degrees out of 40 degrees, but this likewise did not reflect his true abilities.  

More recently in February 2011, the examiner observed that there did not appear to have been any change in the Veteran's low back condition, and it appeared to have been clinically stable.  All orthopedic and neurological symptoms related to the service-connected disability, including the extent and severity of the symptoms, were reported as possible, but the Veteran was clearly exaggerating his symptoms.  Pain and other functional losses did not give any additional loss of motion beyond that clinically demonstrated because there was none clinically demonstrated since the Veteran did not cooperate with physician examination; and because there was nothing in the evidence of record to indicate that the Veteran had any decreased range of motion due to his back condition in the first place.  The Board acknowledges that the Veteran reported pain and numbness in the lower extremities.  He also reported flare-ups with increased pain.  Although the Veteran was competent to report that he had numbness, the Board concludes that the examination reports prepared by a skilled professional are more probative of the degree of the Veteran's impairment.  Because the 40 percent evaluation is the maximum for limitation of motion without ankylosis further DeLuca consideration is not warranted.  Accordingly, a higher rating pursuant to the general rating formula effective September 2003 is also not warranted.  Thus, a rating under the former or revised Diagnostic Codes for is not warranted.  38 C.F.R. § 4.71a (2002, 2011).  

Although a separate evaluation may be assigned for neurological deficits, the most probative evidence establishes that the Veteran does not have neurological deficits causally related to his intervertebral disc syndrome.  In light of these findings, the Board finds that the findings do not warrant a separate evaluation for neurological impairment.  

Given the evidence described above, the Board finds that there is no basis under the former Diagnostic Code 5293 or the revised Diagnostic Code 5243 for awarding an evaluation in excess of 40 percent.  As noted throughout, he did not have bed rest prescribed by a physician, and his statements about flare-ups were not credible given his exaggeration of symptoms noted throughout.  

The Board has also considered the issue of whether the veteran's service-connected disability alone presented an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39(1996); Floyd v. Brown, 9 Vet. App. 88, 94(1996); Shipwash v. Brown, 8 Vet. App. 218, 227(1995).  Significantly, no reliable evidence has been presented showing factors not already contemplated by the rating criteria, such as frequent periods of hospitalization, due solely to the Veteran's service-connected degenerative disc disease of the lumbar spine, as to render impractical the application of the regular schedular standards.  There is no evidence of an unusual clinical picture, symptoms which are out of the ordinary, or any other factor which could be characterized as exceptional or unusual regarding the veteran's lumbar spine disability, and the Veteran has pointed to no such symptoms.  Although there has been an exaggeration of symptoms, the examiners have pointed this out, which has led the Board to conclude that the symptoms the Veteran actually experiences are specifically contemplated by the pertinent rating criteria.  In other words, there is nothing exceptional about his case.  

As the preponderance of the evidence is against the claim for a higher evaluation, the benefit-of-the-doubt doctrine does not apply; therefore, the claim for a higher evaluation must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 40 percent for recurrent lumbar strain with degenerative disc disease of the lumbar spine is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


